Citation Nr: 0735979	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
including as due to  Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.  He served in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a December 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts. 

A review of the clinical record appears to raise the issue of 
entitlement to service connection for kidney stones.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

There is no competent evidence indicating that erectile 
dysfunction is etiologically related to the veteran's 
military service, including exposure to Agent Orange.


CONCLUSION OF LAW

Erectile dysfunction was not incurred or aggravated during 
active duty service,      nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2004 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  Whereas 
there is no indication from the record of a reasonable 
likelihood that the claimed disorder originated in service, 
it follows that VA does not have a duty to request a medical 
examination in this case.  See 38 U.S.C.A. § 5103A(d).   
Moreover, VA informed the claimant of the need to submit all 
pertinent evidence in his possession, and provided adequate 
notice of how disability ratings and effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Analysis

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).

Under VA law and regulations, a veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R.                
§ 3.307(a)(6)(iii). 

Furthermore, those diseases that are listed at 38 C.F.R. § 
3.309(e) shall be presumptively service connected if there 
are circumstances establishing herbicide agent exposure 
during active military service, even though there is no 
record of such disease during service.  This provision for 
presumption service connection         set forth under the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation, 
essentially, that his exposure to Agent Orange led to the 
development of the claimed disability after service.  See 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).
In this instance, the service medical records are absent any 
diagnosis or complaints pertaining to a genitourinary 
disability, to include the veteran's December 1967 
examination for purposes of separation.

December 1968 and October 1969 VA examination reports do not 
refer to any evidence of erectile dysfunction.

In a September 1994 VA consultation request the veteran was 
recorded as having a 9 to 12 month exacerbation of erectile 
dysfunction.  There was no history of bladder stones or 
crystalluria, pyuria or urinary tract infection.  The veteran 
did have a history of obesity and hypertension.  It was 
recommended that he undergo evaluation with a urologist to 
determine the likely etiology and prescribed course of 
treatment.  

In a November 2003 consultation report prepared by a VA 
neurologist impotence, of organic origin is listed as one of 
the veteran's active problems.  

The veteran was seen by a urologist in July 2004, who noted a 
long and involved history of erectile dysfunction, and the 
veteran requested to begin a new course of prescription 
medication.  The pertinent diagnosis was erectile 
dysfunction.  A June 2005 VA hospitalization report, includes 
in the overall diagnostic summary a finding that there was 
erectile dysfunction which was responsive to medication.

The competent and probative evidence in this case while 
substantiating the presence of the claimed disorder, is 
against finding that erectile dysfunction is attributable to 
an incident of the veteran's service, including Agent Orange 
exposure.  

Based on his service in Vietnam the veteran is presumed to 
have been exposed to herbicides in service.  The current 
regulation pertaining to presumptive service connection of 
certain diseases due to Agent Orange exposure does not, 
however, include erectile dysfunction as a presumptive 
disease.  38 C.F.R. § 3.309(e).  Indeed, the Secretary of VA 
has determined based on a National Academy of Science report 
issued in March 2005, that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32395-32407 (June 12, 2007).  Notwithstanding 
the above, the veteran may still provide medical evidence 
that his herbicide exposure directly caused the disorder 
claimed.  Combee.  

On reviewing the veteran's history, the Board finds no 
medical evidence indicating or suggesting that erectile 
dysfunction disorder is attributable to service including, 
but not limited to, the effect of herbicide exposure.  As 
mentioned, there is no record of erectile dysfunction during 
service, or for that matter on VA examination shortly after 
separation.  The initial evidence of an erectile dysfunction 
is recorded in a September 1994 VA evaluation report, 
prepared more than two decades following service discharge.  
Thus, even if there had been a confirmed genitourinary 
disability during service, there was no continuity of 
symptomatology demonstrating an ongoing illness.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  The additional 
records of treatment since 1994 include a November 2003 VA 
neurologist's statement that erectile dysfunction was of 
organic origin, but no medical record reflects a suggestion 
herbicide exposure as a causative factor.  The ensuing 
treatment history otherwise involves current treatment, 
without discussing the question of etiology.

Accordingly, the record does not set forth a competent 
medical basis upon which to find that erectile dysfunction 
has any objective relationship to service.  This includes the 
potential likelihood of whether it is associated with the 
veteran's presumed herbicide exposure.  

The Board has considered the veteran's assertions that the 
disorder developed as the result of herbicide exposure, 
however, as a layperson, he does not have the requisite 
training and expertise to render an opinion on a medical 
matter, such as the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the preponderance of the evidence weighs 
against the veteran's claim for service connection for 
erectile dysfunction.  Thus, the benefit-of-the-doubt 
doctrine is not applicable, and the claim must be denied.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


